Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145206                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  GRANGE INSURANCE COMPANY OF                                                                              Mary Beth Kelly
  MICHIGAN,                                                                                                Brian K. Zahra,
            Plaintiff/Counter-                                                                                        Justices
            Defendant/Appellant,
  v                                                                 SC: 145206
                                                                    COA: 303031
                                                                    Muskegon CC: 10-047159-CK
  EDWARD LAWRENCE, Individually and
  Joint Personal Representative of the Estate of
  Josalyn A. Lawrence, and LAURA ROSINSKI,
  Individually and Joint Personal Representative
  of the Estate of Josalyn A. Lawrence,
                 Defendants-Appellees,
  and
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant/Counter-
             Plaintiff-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a person, and in particular the minor
  child of divorced parents, can have two domiciles for the purpose of determining
  coverage under MCL 500.3114(1) of the Michigan no-fault act; (2) whether, in answering
  the first issue, a court order determining the minor’s custody has any effect; and
  (3) whether an insurance policy provision giving preclusive effect to a court-ordered
  custody arrangement is enforceable.

          The Family Law and Probate and Estate Planning Law Sections of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2012                  _________________________________________
           t0912                                                               Clerk